Citation Nr: 0828258	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-37 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
wrist condition, status post left wrist fusion.

2.  Entitlement to a combined rating, for all service-
connected disabilities, higher than 60 percent.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1975 to 
February 1985, with subsequent service in the New Hampshire 
Army National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision in which 
the RO granted a temporary 100 percent disability rating 
effective June 23, 2006, based on surgical or other treatment 
necessitating convalescence and granted an increased 
disability rating from 10 to 20 percent for left wrist 
strain, status post left wrist fusion, effective August 1, 
2006.  The veteran filed a notice of disagreement (NOD) in 
August 2006 in which he disagreed with the end date for the 
100 percent temporary disability rating, disagreed with the 
subsequent increase to 20 percent for his left wrist strain, 
status post left wrist fusion, and disagreed with the 
combined rating of 60 percent subsequent to the increased 
rating.  

By a November 2006 decision issued by a Decision Review 
Officer (DRO) at the RO, a temporary total convalescence 
rating of 100 percent assigned effective June 23, 2006, was 
extended to September 30, 2006; and a 20 percent rating for 
left wrist strain, status post left wrist fusion, was 
assigned from October 1, 2006.

Thereafter, a DRO issued a statement of the case (SOC) in 
November 2006 that denied an increased rating for the 
veteran's service-connected left wrist condition and denied 
entitlement to a combined rating, for all service-connected 
disabilities, higher than 60 percent, after a de novo review 
of all evidence of record.  

The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later that month with 
the two issues addressed in the November 2006 SOC.

For the reasons addressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

The veteran's service-connected left wrist disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5214, which applies to claims 
involving ankylosis of the wrist.   In a January 2007 letter, 
the veteran stated, essentially, that the most recent VA 
examination report from December 2006 does not accurately 
reflect the current severity of his left wrist disability.  

Under DC 5214, ankylosis of the wrist warrants a 20 percent  
rating when in a favorable position in 20 degrees to 30 
degrees of dorsiflexion when affecting the minor extremity,  
as in this case.  With ankylosis in any other position, 
except favorable, a 30 percent rating is warranted when it 
affects the minor extremity.  With unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial  
deviation, a 40 percent rating is warranted when it affects 
the minor extremity.  Extremely unfavorable ankylosis will be 
rated as loss of use of the hand under DC 5125.  38 C.F.R. § 
4.71a, Diagnostic Code 5214.

The Board notes that a May 2006 VA orthopedic record shows 
that the veteran, who is right-hand dominant, was diagnosed 
with left wrist Kienbock's disease.  At that time, he had 
range of motion of the left wrist from 30 degrees of 
dorsiflexion to 28 degrees of volar flexion.  Motion was 
painful.  He had about 20 degrees of supination and 90 
degrees of pronation.  A June 2006 VA medical record reveals 
that the veteran underwent left wrist fusion, as the VA 
physicians felt this would give the veteran the best chance 
of having a strong hand, able to lift things, and carry out 
his activities in his employment as a cook.  

In the veteran's November 2006 substantive appeal, he stated 
that he returned to work with limited abilities and strength 
and that he needed assistance from someone else to perform 
some of his tasks as a cook.  He asserted that his wrist had 
no motion at all in any direction and that he had lost 
complete use of his left wrist.  

In December 2006, the veteran was afforded a VA joints 
examination to assess the severity of his service-connected 
left wrist disability (and his service-connected left knee 
disability).   The examiner noted that the veteran had 
surgery in June 2006 for left wrist fusion.  At the time of 
the examination the veteran was wearing a brace.  He 
complained of progressively worse and more frequent left 
wrist pain, as well as stiffness, weakness, swelling, and 
tenderness.  He also reported flare-ups; however, it is not 
clearly stated whether he had flare-ups of his service-
connected left wrist, his left knee or both.  

On physical examination, the examiner reported that active 
and passive range of motion of the veteran's left wrist on 
dorsiflexion, palmar flexion, radial deviation, and ulnar 
deviation were 0 to 0 degrees, each, with additional loss of 
motion (LOM) on repetitive use due to pain from 0 to 0 
degrees.  The examiner indicated that the veteran had joint 
ankylosis.  The examiner assessed the veteran's problem as 
left wrist pain and diagnosed status post left wrist fusion 
secondary to left wrist injury from repeated trauma.  He 
indicated that the general occupational effect was 
significant and the veteran had decreased mobility and manual 
dexterity, problems with lifting and carrying, weakness or 
fatigue, as well as decreased strength in his upper extremity 
and pain.  

The Board points out that it is unclear from the evidence of 
record whether the June 2006 wrist fusion surgery eliminated 
the veteran's left wrist symptoms.  In addition, the December 
2006 VA examination report does not provide the specific 
findings needed to allow for rating the current severity of 
the veteran's left wrist disability under the applicable 
criteria, to include if he has ankylosis, and if so whether 
it is favorable or unfavorable.  Moreover, now that the 
veteran has had sufficient time to recover from his surgery, 
a remand for another examination of his left wrist is needed 
to determine the current severity of his left wrist 
disability.

Therefore, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the current 
severity of the veteran's service-connected left wrist 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination).

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes VA treatment records, pertaining to 
the veteran's left wrist, from the White River Junction VA 
Medical Center (VAMC) through August 2005 and from the 
Boston, Massachusetts VAMC through September 2006.  A 
September 2006 Boston VAMC record reflects that the veteran 
was provided with a left orthoplast wrist splint and that he 
was to have an orthopedic follow-up in ten weeks.  However, 
as noted, there are no Boston VAMC records associated with 
the claims file after September 2006.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records pertaining to the veteran's left 
wrist, from White River Junction VAMC since August 2005 and 
from the Boston VAMC since September 2006, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities.

Additionally, in a case involving a rating increase, as is 
the case here, 38 U.S.C.A. § 5103(a) requires, at a minimum, 
that VA notify a claimant that, to substantiate a claim, the 
claimant must either provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that the 
worsening has on the claimant's employment and daily life. 
Vasquez- Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if 
the particular diagnostic code under which the claimant is 
currently rated authorizes higher disability ratings based on 
specific criteria beyond the noticeable effect of the 
worsening of the disability and its effect upon the 
claimant's employment and daily life, VA must provide, at 
least, general notice of the information and evidence 
necessary to establish these more specific criteria.  Id.

Here, the Board finds that all notification and development 
action needed to render a decision on the increased rating 
claim has not been accomplished.  In this regard, while the 
veteran was provided with a June 2006 VCAA notice letter, 
this letter did not inform the veteran that he should provide 
either lay or medical evidence of the effect that worsening 
of his disability has on his employment and daily life or 
that should an increase in disability be found a disability 
rating will be determined by applying relevant diagnostic 
codes and could be as high as 100 percent. 

Accordingly, due process requires that the veteran be 
provided with that meets the requirements of Vazquez-Flores, 
cited to above.  The Board emphasizes that action by the RO 
is required to satisfy the notification provisions of the 
VCAA. See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession, and ensure that its notice to the 
veteran meets the notice requirements of Vasquez-Flores, as 
outlined above.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Further, in adjudicating 
the increased rating claim on appeal, the RO must document 
its consideration of whether a "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to the Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007), is appropriate.
 
Finally, with regard to the issue of entitlement to a 
combined rating, for all service-connected disabilities, 
higher than 60 percent, the Board finds that this claim is 
intertwined with the issue being remanded.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected left wrist disability from the 
White River Junction VAMC since August 
2005 and from the Boston VAMC since 
September 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities. All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

Pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), it is essential 
that: (1) this letter notify the veteran 
that to substantiate an increased 
evaluation claim he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) to the extent that the 
diagnostic code under which he is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
letter must contain at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes (with the 
criteria of 38 C.F.R. §§ 4.71, Diagnostic 
Code 5214 set forth in the letter); and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that he may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions. All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner is requested to perform 
range of motion testing of the veteran's 
left wrist and specifically state the 
degree of disability present in the left 
wrist, to include clarifying whether 
there is favorable ankylosis in 20 to 30 
degree dorsiflexion; any other position, 
except favorable; or unfavorable 
ankylosis in any degree of palmar 
flexion, or with ulnar or radial 
deviation.  The examiner should identify 
any other functional impairment due to 
the veteran's left wrist disability.  The 
examiner should also describe the 
surgical scar and any symptoms or 
functional impairment associated with the 
scar.  In addition, the examiner should 
provide an opinion concerning the impact 
of the veteran's left wrist disability on 
the veteran's ability to work.   

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should consider the veteran's 
entitlement to a rating in excess of 20 
percent for left wrist condition, status 
post left wrist fusion, to include on an 
extra-schedular basis, pursuant to 38 
C.F.R. § 3.321 (2007), as well as the 
claim for a combined rating, for all 
service-connected disabilities, higher 
than 60 percent.  If the veteran fails, 
without good cause, to report to any 
scheduled VA examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




